DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 2, the scope of structural relationships between the plastic member and the preform that fall within the scope of the recitation “in close contact with the outside of the preform” cannot be ascertained. For example, it is not clear how close the preform and the plastic member must be for them to be considered to be “in close contact” (it is not clear what the minimum distance between them would have to be for them to be considered “in close contact”). It is additionally unclear whether or not some other structural limitation/s other than the distance between the preform and the plastic member is/are intended to be required by this recitation, and if so, it is not clear what it/they would be.



Additionally, it is unclear if the recitation “the plastic member is brought in close contact with the outside of the preform” is (a) intended to require some structure of the claimed final product (in regard to the structural relationship between the preform and the plastic member of the claimed final product), or (b) if the recitation is a recitation that is solely directed to how the plastic member and the preform are manipulated during the process of forming the claimed composite preform (which comprises the preform and the plastic member), and no particular structural relationship between the preform and the plastic member is required in terms of the distance between the preform and the plastic member).

In further regard to claims 1 and 2, it is not clear what the recitation “wherein the plastic member has a function of heat-contracting with respect to the preform” is intended to require of the plastic member (and/or perhaps of the preform ?). While it would be clear what “wherein the 

In further regard to claims 1 and 2, it is unclear whether or not the recitation of a “colored layer” (line 7 of both claims 1 and 2) is intended to require that the component that includes the “colored layer” is a multilayered component. Note that claim 1 recites that the plastic member may comprise the “colored layer”, and that claim 2 recites that the preform comprises the “colored layer”, so it is not clear if the plastic member of claim 1 is required to be of 2 or more layers, and it is not clear if the preform of claim 2 is required to be of 2 or more layers, due to the recitation of a “layer” (“colored layer”). Examiner notes that claims 1 and 2 could reasonably be read as not requiring that the plastic member of claim 1/ preform of claim 2 are multilayered (because the “colored layer” could be the sole layer of the plastic member/preform [that is, the plastic member/preform could be of monolayer form in which the colorant is in the monolayer]), but it is not clear that this is what Applicant intends (because the “colored layer” could also be interpreted as an additional component over what could be considered the base (base layer) of the plastic member/preform).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by David Shelby et al. (US 2002/0166833).
In regard to claim 1, David Shelby et al. teach a composite preform (see, most fundamentally, paragraph 0047 and Fig. 2) comprising: a preform which is made of a plastic material; and a plastic member which is disposed so as to surround the outside of the preform, wherein the plastic member is brought in what appears would qualify as “close contact” with the outside of the preform (see steps/configurations V. and IV. in Fig. 2 for the plastic member being disposed around the outside of the preform, wherein the plastic member is brought in what appears would qualify as “close contact” with the outside of the preform), wherein the plastic member comprises a colored layer and/or a print layer where a print is made (printing taught at paragraphs 0022, 0025-0027 and 0040 and claim 2; cartoon character printed onto member shown in steps/configurations III., V. and IV. in Fig. 2), wherein the plastic member is not welded or adhered to the preform so that the plastic member can be peeled off from the preform (paragraph 0041 establishes that polypropylene members do not adhere to the preform, also note that polypropylene is disclosed as the preferred polymeric material for the member [paragraph 0024], and paragraph 0047 states that the polypropylene member did not adhere to the base bottle so it can be easily separated during recycling; therefore, the invention of David Shelby et al. where the polymeric material of the member is polypropylene anticipates claim 1), and wherein the plastic member has a function of heat-contracting with respect to the preform (the member is capable of shrinking down on the preform; see paragraph 0048; while paragraph 0048 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Nakaya et al. (US 2004/0013893).
In regard to claim 2, David Shelby et al. teach a composite preform (see, most fundamentally, paragraph 0047 and Fig. 2) comprising: a preform which is made of a plastic material; and a plastic member which is disposed so as to 
	While David Shelby et al. discloses that the preform is formed from conventional molding polymers such are polyester, polyolefins, and polycarbonates, that the preform may be multilayer preforms, and that other polymers may be used for at least one layer of the multilayer preforms such as well known in the art polymers such as performance polymers such as EVOH 
Nakaya et al., however, disclose a preform to be blow molded into a container having a multilayer structure such as of PET/EVOH/PET (paragraph 0044), where the EVOH layer may include a colorant (paragraph 0083 and claim 19). Since David Shelby et al. establish that the preform may be a multilayer preform having at least one layer of PET and at least one layer of EVOH, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have added the label member of David Shelby et al. to the preform of Nakaya et al. (including a preform having, for example, a PET/EVOH/PET layer structure where the EVOH includes colorant as taught by Nakaya et al.) via the process of David Shelby et al. in order to form a composite preform having a preform (the preform of Nakaya et al.) and a label member (the label member of David Shelby et al.) according to the teachings of David Shelby et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782